DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 drawn to Species I, classified in Cooperative Patent Classification G06N3/0454.
II.	Claims 18-20 drawn to Species II, classified in Cooperative Patent Classification H04N19/60.


This application contains claims directed to the following patentably distinct species: 

I.          Drawn to implementing neural networks, restoring the video frame by processing the first restoration unit according to the first restoration scheme and by processing the second restoration unit according to the second restoration scheme; and encoding another video frame of the video sequence to an output bitstream using the restored video frame, as depicted in figure 8, and defined by claims 1-17. 

II.         Drawn to an encoder for guided restoration of video data degraded from a video frame, the encoder comprising: a dequantization stage that dequantizes quantized transform coefficients associated with one or more blocks of the video frame to produce transform coefficients; an inverse transform stage that inverse transforms the transform coefficients to produce a prediction residual; a reconstruction stage that reconstructs the prediction residual to produce a reconstructed frame; a filtering stage that filters the reconstructed frame to produce 


The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06N3/0454, and species II would require a search in H04N19/60.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kenny A Cese/
Examiner, Art Unit 2663